Name: Commission Directive 1999/56/EC of 3 June 1999 adapting to technical progress Council Directive 78/933/EEC relating to the installation of lighting and light-signalling devices on wheeled agricultural and forestry tractors (Text with EEA relevance)
 Type: Directive
 Subject Matter: means of agricultural production;  organisation of transport
 Date Published: 1999-06-11

 Avis juridique important|31999L0056Commission Directive 1999/56/EC of 3 June 1999 adapting to technical progress Council Directive 78/933/EEC relating to the installation of lighting and light-signalling devices on wheeled agricultural and forestry tractors (Text with EEA relevance) Official Journal L 146 , 11/06/1999 P. 0031 - 0032COMMISSION DIRECTIVE 1999/56/ECof 3 June 1999adapting to technical progress Council Directive 78/933/EEC relating to the installation of lighting and light-signalling devices on wheeled agricultural and forestry tractors(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors(1), as last amended by Directive 97/54/EC of the European Parliament and of the Council(2), and in particular Article 11 thereof,Having regard to Council Directive 78/933/EEC of 17 October 1978 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on wheeled agricultural and forestry tractors(3), as last amended by Directive 97/54/EC, and in particular Article 5 thereof,(1) Whereas, in order to improve safety, it is now necessary to specify how the light-signalling devices should be installed;(2) Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Article 12 of Directive 74/150/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1The Annexes to Directive 78/933/EEC are hereby amended as set out in the Annex to this Directive.Article 21. From 1 July 2000, Member States may not:- refuse to grant EC type-approval, to issue the document provided for in the third ident of Article 10(1) of Directive 74/150/EEC, or to grant national type-approval, in respect of a type of tractor, or- prohibit the entry into service of tractors,if the tractors in question meet the requirements of Directive 78/933/EEC, as amended by this Directive.2. From 1 January 2001, Member States:- may no longer issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC in respect of a type of tractor which does not meet the requirements of Directive 78/933/EEC, as amended by this Directive,- may refuse to grant national type-approval in respect of a type of tractor which does not meet the requirements of Directive 78/933/EEC, as amended by this Directive.Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2000 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of domestic law that they adopt in the field governed by this Directive.Article 4This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 3 June 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 84, 28.3.1974, p. 10.(2) OJ L 277, 10.10.1997, p. 24.(3) OJ L 325, 20.11.1978, p. 16.ANNEXThe Annexes to Directive 78/933/EEC are hereby amended as follows:1. Annex I is amended as follows:(a) in item 3.13: - every reference to "selective yellow" is deleted,- in the ninth indent, the rest of the sentence after the word "white" is deleted,- the last paragraph is deleted;(b) item 4.2.4.2.2 is replaced by the following: "4.2.4.2.2 in the case of tractors equipped for the fitting of portable devices at the front, two dipped-beam headlamps in addition to the lamps mentioned in 4.2.4.2.1 shall be allowed at a height not exceeding 3000 mm, if the electrical connections are such that two pairs of dipped-beam headlamps cannot be switched on at the same time.";(c) in item 4.7.1, "Optional" is replaced by "Mandatory";(d) in item 4.9.4.2, "2100 mm" is replaced by "2300 mm";2. Annex II is amended as follows:(a) after the title, the text reading: "Articles 4(2) and 10 of Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors with a maximum design speed of between 6 and 25 km/h" is replaced by the following text: "Articles 4(2) and 10 of Council Directive 74/150/EEC on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors";(b) at the end of footnote (1), "with a maximum design speed of between 6 and 25 km/h" is deleted.